Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 1 of 15 PAGEID #: 46




                                MEMORANDUM IN SUPPORT


    I.   FACTUAL AND PROCEDURAL BACKGROUND

         A.     The Action

         On March 9, 2020, Plaintiff filed this Action, alleging that Defendant violated the Fair

Labor Standards Act (“FLSA”) and the Ohio Minimum Fair Wage Standards Act (“OMFWSA”)

by failing to pay Plaintiff and other similarly situated employees all of their overtime pay. 1

Specifically, Plaintiff alleged that, pursuant to a companywide policy, Defendant did not pay its

Certified Occupational Therapy Assistants and Physical Therapy Assistants at a rate of one-and-

one-half times their regular rates of pay for all hours worked in excess of 40 hours per week. 2

Plaintiff’s complaint sought certification of a class under Section 216(b) of the FLSA for

Defendant’s alleged FLSA violation, and Fed. R. Civ. P. 23 for Defendant’s alleged violation of

Ohio law.3 On April 21, 2020, Defendant filed its Answer to Plaintiff’s Complaint, in which

Defendant denied Plaintiff’s material allegations, and that it violated any federal or state law. 4

         B.     Mediation and Negotiation of The Settlement

         After informal discussions about settlement between counsel for the parties, the parties

agreed to participate in private mediation with Michael Ungar, a well-respected attorney and

mediator from the law firm of Ulmer & Berne, LLP. 5 In advance of mediation, Defendant

provided Plaintiff with time records and payroll data for Class Members so that Plaintiff and

Defendant could each evaluate their respective positions and formulate settlement proposals




1
  ECF No. 1.
2
  Id.
3
  Id.
4
  ECF No. 8.
5
  Declaration of Jeffrey Moyle at ¶ 8, attached as Exhibit 3 (“Moyle Decl.”).


11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 2 of 15 PAGEID #: 47




based on the data.6 The Parties engaged in mediation on June 18, 2020 with Mediator Ungar, but

were unable to resolve the case at mediation. However, Mediator Ungar subsequently made a

“mediator’s proposal” to settle this case, and on June 26, 2020, both parties agreed to accept the

mediator’s proposal.7

        C.     The Settlement Terms

        The Settlement Agreement resolves the individual and collective claims made pursuant to

the FLSA, and provides classwide relief and distribution of funds pursuant to Rule 23. 8 The

terms of the Settlement Agreement include: the total settlement payment to be made by

Defendant ($309,500.00), the effective date of the Settlement, the administration of notice and

class payments, the process for distributing notice of the Class Action settlement to the Class

Members, the process by which the Class Members can opt-out of or object to the Class Action

Settlement, the process for distributing settlement payments to Class Members who do not opt-

out of the Class Action settlement, the proposed service award to Plaintiff in recognition of her

services in this Action, and the proposed distribution of reasonable attorneys’ fees and expense

reimbursements to Plaintiff’s Counsel.9

        Pursuant to the terms of the Settlement Agreement, the net settlement amount (after fees,

costs, and Plaintiff’s service award are deducted from the gross settlement) will be distributed

amongst the Class Members who do not opt out of the Class Action settlement. 10 The Class

Members who do not opt-out of the Class Action settlement will release all any and all claims

under the FLSA and any and all applicable state overtime laws, regulations, and ordinances up to



6
  Moyle Decl at ¶ 9.
7
  Id. at ¶ 10.
8
  Id. at ¶ 11.
9
  See Exhibit 1.
10
   See Exhibit 1.

                                                2
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 3 of 15 PAGEID #: 48




the Effective Date of the Settlement Agreement, which is thirty-one days (31) days after the

Court’s Final Order and Judgment Entry approving the Settlement.11

 II.       THE COURT SHOULD APPROVE THE FLSA CLASS MEMBERS’
           SETTLEMENT

           Settlement of claims made pursuant to § 216(b) of the FLSA are subject to approval by

the Court. As shown in the attached Declaration of Jeffrey Moyle, and as explained below, Court

approval is warranted.

           A.     The Seven-Factor Standard Is Satisfied

           The court presiding over an FLSA action may approve a proposed settlement of the

action under the FLSA § 216(b) “after scrutinizing the settlement for fairness.” Landsberg v.

Acton Enterprises, Inc., 2008 WL 2468868 at *1 n.1 (S.D. Ohio June 16, 2008) (quoting Lynn’s

Food Stores, Inc. v. United States, 679 F.2d 1350, 1353-55 (11th Cir. 1982) (the court should

determine whether the settlement is “a fair and reasonable resolution of a bona fide dispute”)

(citing Schulte, Inc. v. Gangi, 328 U.S. 108, 66 S. Ct. 925, 928 n.8 (1946))).

           As a district court in the Sixth Circuit has observed, “[t]he need for the court to ensure

that any settlement of [an FLSA] action treats the plaintiffs fairly is similar to the need for a

court to determine that any class-action settlement is ‘fair, reasonable, and adequate.’” Crawford

v. Lexington-Fayette Urban County Government, 2008 WL 4724499, at *3 (E.D. Ky. Oct. 23,

2008). The Sixth Circuit uses seven factors to evaluate class action settlements, and the

Crawford court applied those factors in assessing the fairness of an FLSA settlement:

           (1) the risk of fraud or collusion; (2) the complexity, expense and likely duration
           of the litigation; (3) the amount of discovery engaged in by the parties; (4) the
           likelihood of success on the merits; (5) the opinions of class counsel and class
           representatives; (6) the reaction of absent class members; and (7) the public
           interest.


11
     Id.

                                                   3
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 4 of 15 PAGEID #: 49




UAW v. General Motors Corp., 497 F.3d 615, 631 (6th Cir. 2007) (citing Granada Invs., Inc. v.

DWG Corp., 962 F.2d 1203, 1205 (6th Cir.1992); Williams v. Vukovich, 720 F.2d 909, 922-23

(6th Cir.1983)), Crawford, 2008 WL 4724499 at *3. Application of those factors to this

settlement demonstrates that approval is warranted.

                 1.     No Indicia of Fraud or Collusion Exists

          Plaintiff’s Counsel and Defendant’s counsel have extensive experience litigating FLSA

claims, including claims for unpaid overtime, and were each given the opportunity to assess the

merits the parties’ claims and defenses, as well as the potential damages at issue in this case. The

Settlement Agreement was achieved only after arms-length and good faith negotiations between

the Parties with the assistance of Mediator Michael Ungar, and only after Mediator Ungar made

a mediator’s proposal that was accepted by each side.12 As such, there is no indicia of fraud or

collusion.

                 2.     The Complexity, Expense and Likely Duration
                        of Continued Litigation Favor Approval

          The policy favoring the settlement of collective actions and other complex cases applies

with particular force here. Employment cases in general, and wage-and-hour cases in particular,

are expensive and time-consuming. Moreover, the Parties disagree about the merits of Plaintiff’s

claims. Plaintiff claims Defendant failed to pay her and others similarly situated for all of time

worked, and that such failures resulted in unpaid overtime compensation. Defendant denies any

violation of federal or state law, and has consistently maintained this position throughout the

duration of this case. Had this matter not settled, ongoing disputes would remain regarding




12
     Moyle Decl. at ¶ 10.

                                                 4
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 5 of 15 PAGEID #: 50




liability, damages, certification of a class, and whether the two or three-year statute of limitations

applied.13

        If forced to litigate this case further, the Parties would certainly engage in complex,

costly, and protracted wrangling, which could result in no recovery for the class at all. The

Settlement, on the other hand, provides substantial relief to Plaintiff and the Class Members

promptly and efficiently, and amplifies the benefits of that relief through the economies of class

resolution.14 Moreover, the Settlement confers substantial benefits upon Plaintiff and the Class.

Its terms represent a successful resolution of the claims given that a trier of fact might conclude

that the class is not entitled to any relief or to relief in an amount less than the amount agreed to

in the Settlement, or that a court might not allow the claims to proceed collectively. 15 It also

provides immediate and substantial relief without the attendant risks and delay of continued

litigation and appeals.16

                 3.    Investigation Was Sufficient to Allow the Parties to Act Intelligently

        The Parties engaged in substantial investigation and informal discovery prior to

negotiating the Settlement. Specifically, Defendant provided Plaintiff with weekly pay and hours

worked data for Plaintiff and the entire putative class for the last three years, allowing Plaintiff’s

counsel to evaluate the potential damages that might be recovered on behalf of the class if this

case were litigated to a verdict. Further, the Parties extensively debated the facts and law prior to

and during mediation, which process allowed both sides to more fully appreciate the issues likely

to arise at trial.17



13
   Moyle Decl. at ¶ 13.
14
   Id. at ¶ 14.
15
   Id. at ¶ 15.
16
   Id. at ¶ 16.
17
   Id. at ¶ 17.

                                                  5
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 6 of 15 PAGEID #: 51




                 4.      The Risks of Litigation Favor Approval

          Counsel for both sides believe in the merits of their clients’ positions, but nonetheless

recognize that the litigation of claims is uncertain in terms of duration, cost, and result.

Moreover, in the present case, Defendant raises affirmative defenses to Plaintiff’s claims, and the

outcome of those defenses is uncertain as well. Consequently, continued litigation would be

risky for all parties.

                 5.      Uncertainty of Recovery Supports Approval

          Plaintiff’s range of possible recovery is also open to dispute. Even if Plaintiff succeeded

on the merits of her claims, the amount of recovery is uncertain and something upon which the

Parties continue to disagree. As an example, the Parties disagree about whether Plaintiff and the

Class are entitled to overtime compensation for the work in question, and whether a three-year

statute of limitations and liquidated damages would be applicable in this case.

                 6.      Experienced Counsels’ Views Favor Approval

          Plaintiff’s counsel has extensive experience in wage-and-hour collective and class

actions, the Parties have acted in good faith, and have represented their clients’ best interests in

reaching the Settlement. Plaintiffs’ Counsel and Defendant’s Counsel support the Settlement as

fair and reasonable, and in the best interest of the putative class as a whole, as described in the

attached Declaration of Jeffrey Moyle.18

          B.     The Settlement Distributions Are Fair, Reasonable and Adequate

          As a part of the scrutiny it applies to an FLSA collective action settlement, “a court must

ensure that the distribution of the settlement proceeds is equitable.” Crawford v. Lexington-

Fayette Urban County Government, 2008 WL 4724499 (E.D. Ky. Oct. 23, 2008) (citing Ortiz v.



18
     Moyle Decl at ¶ ¶ 12-17.

                                                   6
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 7 of 15 PAGEID #: 52




Fibreboard Corp., 527 U.S. 815, 855 (1999)). All components of the proposed distribution are

proper and reasonable, and the Settlement as a whole is fair, reasonable and adequate for the

Plaintiff and the Class.

                 1.      The Payments To Class Members Are Reasonable and Adequate

          All individual payments made to Class Members will be calculated proportionally based

on the number of workweeks each Settlement Class member worked during the period of

January 1, 2017 to December 31, 2019. As such, each Class Member has the opportunity to

obtain compensation for alleged unpaid wages that are proportional to the amount of time he or

she was employed by Defendant within the period of time covered by the settlement.

                 2.      Plaintiff’s Service Award Is Proper and Reasonable

          Courts routinely approve service awards to named plaintiffs in class and collective action

litigation, because service awards “are efficacious ways of encouraging members of a class to

become class representatives and rewarding individual efforts taken on behalf of the class.”

Ganci v. MBF Insp. Servs., No. 2:15-cv-2959, 2019 U.S. Dist. LEXIS 207645, at *21 (S.D. Ohio

Dec. 3, 2019) (quoting Hadix v. Johnson, 322 F.3d 895, 897 (6th Cir. 2003)). Service awards are

meant to “compensate named plaintiffs for the services they provided and the risks they incurred

during the course of the class action litigation.” Id. (quoting Dillworth v. Case Farms

Processing, Inc., No. 5:08-cv-1694, 2010 U.S. Dist. LEXIS 20446, at *7 (N.D. Ohio Mar. 8,

2010)).

          In this Circuit, service awards to representative plaintiffs are “typically justified when

named plaintiffs expend more time and effort beyond that of other class members in assisting

class counsel with litigation, such as by actively reviewing the case and advising counsel in

prosecution of case.” In re Southern Ohio Correctional Facility, 175 F.R.D. 270, 273, 276 (S.D.

Ohio 1997); see also, Enterprise Energy Corp. v. Columbia Gas Transmission Corp., 137 F.R.D.

                                                  7
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 8 of 15 PAGEID #: 53




240, 250 (S.D. Ohio 1991) (among the factors warranting incentive awards are the “time and

effort spent” by the individuals in question and “whether these actions resulted in a substantial

benefit to Class Members”).

          Here, not only was Plaintiff willing to shoulder the burden of being a named plaintiff in a

class and collective action lawsuit, she also contributed significant time, effort, and detailed

factual information, enabling Plaintiff’s counsel to evaluate the strength of her case. Plaintiff was

also available and provided valuable guidance as the parties were negotiating settlement, and

provided Plaintiff’s counsel with the information they needed to evaluate whether the proposed

settlement was in the best interest of the Class.19 As such, her time and efforts support the

requested service payment. Notably, Defendant does not object to the requested Service Award.

                 3.         The Attorneys Fees to Plaintiffs’ Counsel Are Proper and Reasonable

          After the Court has confirmed that the terms of settlement are fair to the Representative

Plaintiff and the Class Members, it may review the Parties’ agreement as to the provision of fees

and costs to Plaintiff’s Counsel. The Settlement reflects Defendant’s agreement to pay Plaintiff’s

Counsel one-third of the total gross settlement amount.

          The FLSA provides that a Court “shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant, and the costs

of the action.” 29 U.S.C. § 216(b). In Fegley v. Higgins, 19 F.3d 1126, 1134 (6th Cir. 1994),

cert. denied, 513 U.S. 875 (1994), the Sixth Circuit held that the FLSA’s mandatory attorneys’

fee provision “insure[s] effective access to the judicial process by providing attorney fees for

prevailing plaintiffs with wage and hour grievances,” and thus “encourage[s] the vindication of

congressionally identified policies and rights.” Fegley, 19 F.3d at 1134 (quoting United Slate,



19
     Moyle Decl. at ¶ 18.

                                                   8
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 9 of 15 PAGEID #: 54




Tile & Composition Roofers, Damp and Waterproof Workers Ass’n, Local 307 v. G & M Roofing

and Sheet Metal Co., 732 F.2d 495, 502 (6th Cir.1984)).

          Here, Plaintiff is requesting that the Court approve as reasonable attorneys’ fees of

$103,066.67, representing one-third of the settlement fund. In the Southern District of Ohio, “an

award of one-third of the settlement fund as a fee award… is a normal fee amount in a wage and

hour case.” Brandenburg v. Cousin Vinny's Pizza, LLC, No. 3:16-cv-516, 2019 U.S. Dist. LEXIS

204371, *13 (S.D. Ohio Nov. 25, 2019) (citing Carr v. Bob Evans Farms, Inc., No. l:17-cv-1875,

2018 U.S. Dist. LEXIS 228221 (N.D. Ohio July 27, 2018)). This is consistent with numerous

other wage and hour cases in which courts have approved an award of attorneys’ fees of one-

third of the settlement amount. See, e.g., Ganci v. MBF Insp. Servs., No. 2:15-cv-2959, 2019

U.S. Dist. LEXIS 207645, *15 (S.D. Ohio Dec. 3, 2019) (approving an award of 33 1/3% of a

settlement fund in a wage and hour case); Call v. CTA Pizza, Inc., No. 2:18-cv-00696, 2019 U.S.

Dist. LEXIS 181325, *12 (S.D. Ohio Oct. 21, 2019) (same); Barnes v. Winking Lizard, Inc., No.

1:18CV952, 2019 U.S. Dist. LEXIS 65657, *16 (N.D. Ohio Mar. 26, 2019) (same); Wright v.

Premier Courier, Inc., No. 2:16-cv-420, 2018 U.S. Dist. LEXIS 140019, *21 (S.D. Ohio Aug. 17,

2018) (same); Osman v. Grube, Inc., No. 3:16-cv-00802, 2018 U.S. Dist. LEXIS 78222, *6

(N.D. Ohio May 4, 2018) (same); Rotuna v. W. Customer Mgmt. Grp., LLC, No. 4:09CV1608,

2010 U.S. Dist. LEXIS 58912, *22 (N.D. Ohio June 15, 2010) (same).

          Further, Plaintiff’s counsel accepted this case on a contingent fee basis and advanced all

litigation fees, costs and expenses. 20 (Moyle Decl. ¶ 22). “In doing so, Class Counsel assumed a

real risk in taking on this case, preparing to invest time, effort, and money over a period of years

with no guarantee of recovery. This factor weighs in favor of approving the requested fee



20
     Moyle Decl. at ¶ 19.

                                                  9
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 10 of 15 PAGEID #: 55




award.” Ganci v. MBF Insp. Servs., No. 2:15-cv-2959, 2019 U.S. Dist. LEXIS 207645, at *19

(S.D. Ohio Dec. 3, 2019).

        Finally, courts in this district acknowledge that “wage and hour class and collective

actions, such as this, are inherently complex and time-consuming.” Brandenburg v. Cousin

Vinny's Pizza, LLC, No. 3:16-cv-516, 2019 U.S. Dist. LEXIS 204371, at *10 (S.D. Ohio Nov. 25,

2019). This case involved contested issues of whether Defendant’s employees performed work

for which they were not properly compensated and, if so, how much of that time was

compensable. Given the inherent complexity of a wage and hour collective action and the

disputed issues of fact and law in this case, an award of one-third of the settlement fund

appropriately compensates Plaintiff’s counsel for their prosecution of this case, and advances the

public’s interests in rewarding attorneys who bring wage and hour cases. See, e.g., Gentrup v.

Renovo Servs., LLC, No. 1:07CV430, 2011 U.S. Dist. LEXIS 67887, at *14 (S.D. Ohio June 24,

2011) (“society has a stake in rewarding the efforts of the attorneys who bring wage and hour

cases, as these are frequently complex matters.”).

               4.     The Court Should Authorize Reimbursement to Plaintiffs’ Counsel Of
                      Their Out-of-Pocket Expenses Incurred In This Case

        Plaintiff’s counsel should also be awarded expenses and costs in the amount of $424.90.

“Under the common fund doctrine, Class Counsel is entitled to reimbursement of all reasonable

out-of-pocket expenses and costs incurred in the prosecution of claims and in obtaining

settlement.” Brandenburg, 2019 U.S. Dist. LEXIS 204371 at *20. In fact, “[e]xpense awards are

customary when litigants have created a common settlement fund for the benefit of a class.” Id.

        In the prosecution of this case, Plaintiff’s counsel incurred or will incur out-of-pocket

costs and expenses totaling $424.90, which includes $409.40 for the filing fee and service costs,




                                                10
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 11 of 15 PAGEID #: 56




and $15.50 in postage costs.21 (Moyle Decl. ¶ 14). Because these costs and expenses are

reasonable and were incurred in the prosecution of Plaintiff’s claims, the Court should award

Plaintiff’s counsel reimbursement of these costs and expenses from the settlement fund.

III.      THE COURT SHOULD PRELIMINARILY APPROVE THE RULE 23 CLASS
          MEMBERS’ SETTLEMENT

          The proposed Class Action Settlement is subject to approval by the Court pursuant to

Fed. R. Civ. P. 23(e). As shown below, the Court’s preliminary approval is warranted.

          A.     Preliminary Approval of the Settlement Under Rule 23(b) Is Warranted

                 1.         Certification of the Settlement Class Is Appropriate

          A proposed settlement class must satisfy the requirements of Rule 23. UAW v. General

Motors Corp., 497 F.3d 615, 626 (6th Cir. 2007) (citing Amchem Prods., Inc. v. Windsor, 521

U.S. 591, 620 (1997)). The proposed Class satisfies those requirements.

          The proposed class meets Rule 23(a)’s requirements of numerosity, commonality,

typicality, and adequacy of representation. See Senter v. General Motors Corp., 532 F.2d 511

(6th Cir.), cert. denied, 429 U.S. 870 (1976); UAW v. General Motors Corp., 497 F.3d at 626.

The Class, consisting of 1,158 members, is “so numerous that joinder of all members is

impracticable.” There is a common issue of law and fact presented by the Class Members’ claim

under the OMFWSA, whether Defendant failed to pay Plaintiff and the Class Members for all

hours worked in excess of 40 per workweek. Plaintiff is an adequate representative of the Class,

in that she has common interests with other class members and she has vigorously prosecuted the

interests of the class through qualified counsel. Rutherford v. City of Cleveland, 137 F.3d 905

(6th Cir. 1998).




21
     Moyle Decl. at ¶ 20.

                                                   11
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 12 of 15 PAGEID #: 57




        The Class further satisfies Rule 23(b)(3)’s requirements of predominance and superiority.

Senter, 532 F.2d at 522; UAW v. General Motors Corp., 497 F.3d at 626. The unpaid overtime

issues presented predominate over any individual questions. Class-wide resolution of this

controversy is superior to the alternative of litigating hundreds of individual lawsuits. General

Tel. Co. v. Falcon, 457 U.S. 147, 159 (1982) (class certification advances “the efficiency and

economy of litigation which is a principal purpose of the procedure”); Day v. NLO, 851 F. Supp.

869, 883 (S.D. Ohio 1994) (of equal importance “are considerations of the avoidance of the

inequality resulting from piecemeal litigation as well as a concern to provide access to the courts

for litigants with limited resources and common claims”).

               2.     The Class Notices Satisfy Rule 23 and Due Process

        Rule 23(e) requires the Court to “direct notice in a reasonable manner to all class

members who would be bound” by the settlement. Bailey v. White, 320 Fed. Appx. 364, 2009

WL 928595 (6th Cir. 2009). The notice must be “reasonably calculated, under all the

circumstances, to apprise interested parties of the pendency of the action and afford them an

opportunity to present their objections.” UAW v. General Motors Corp., 497 F.3d 615, 626

(citing Mullane v. Cent. Hanover Bank & Trust Co., 339 U.S. 306, 314 (1950)).

        Reasonable notice to class members is required by due process as well. Fidel v. Farley,

534 F.3d 508 (6th Cir. 2008) (citing DeJulius v. New England Health Care Employees Pension

Fund, 429 F.3d 935, 943-44 (10th Cir.2005) (citing Mullane, 339 U.S. at 313; Eisen v. Carlisle

& Jacquelin, 417 U.S. 156, 173 (1974). Due process “does not, however, require actual notice to

each party intended to be bound by the adjudication of a representative action.” Fidel v. Farley,

534 F.3d 508 (6th Cir. 2008) (emphasis by the court) (citing DeJulius, 429 F.3d at 944 (citing

Mullane, 339 U.S. at 313-14); In re Integra Realty Res., Inc., 262 F.3d 1089, 1110-11 (10th Cir.



                                                12
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 13 of 15 PAGEID #: 58




2001); Silber v. Mabon, 18 F.3d 1449, 1453-54 (9th Cir.1994))). The issue is not whether all

class members received notice, “but whether the class as a whole had notice adequate to flush

out whatever objections might reasonably be raised to the settlement.” Fidel, 534 F.3d at 514

(quoting Torrisi v. Tucson Elec. Power Co., 8 F.3d 1370, 1375 (9th Cir.1993)).

        The “individual notice” requirement of Rule 23 and due process is fulfilled by sending

written notice to class members by first-class mail at the addresses shown in the defendant’s

business records. Grunin v. International House of Pancakes (8th Cir. 1975), 513 F.2d 114, 120,

cert. denied (1975), 423 U.S. 864 (1975) (citing Eisen, 417 U.S. at 172-77). The Eighth Circuit

noted that, in Eisen, “the Supreme Court specifically held that individualized notice by mail to

the last known address was the ‘best notice practicable’ in a class action.” Grunin, 513 F.2d at

121.

        In the present case, the proposed notice to the Class Members satisfies these

requirements. Under the terms of the Settlement Agreement and the proposed Preliminary Order,

the notice will be sent to the Class Members by first-class mail using the addresses shown in

Defendant’s records. Furthermore, the Settlement Agreement provides that any notice returned

as undeliverable may be traced up to two times to obtain a new address and be re-mailed by First

Class Mail to the updated address. Accordingly, the Class Notice satisfies Rule 23 and due

process requirements.

        B.     Approval of the Settlement Under Rule 23(e) Is Warranted

        Under Rule 23(e), a class settlement must be “fair, reasonable, and adequate” under a

seven-factor standard discussed below. UAW v. General Motors Corp., 497 F.3d 615, 626 (citing

Granada Invs., Inc. v. DWG Corp., 962 F.2d 1203, 1205 (6th Cir.1992); Williams v. Vukovich,

720 F.2d 909, 922-23 (6th Cir.1983)). The Sixth Circuit has recognized that “the law generally



                                              13
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 14 of 15 PAGEID #: 59




favors and encourages the settlement of class actions.” Franks v. Kroger Co., 649 F.2d 1216,

1224 (6th Cir. 1981). Such actions, by their nature, involve uncertainties of outcome, difficulties

of proof, and lengthy litigation, and lend themselves readily to compromise. 4 Newberg On Class

Actions § 11.41 (4th ed. 2007) (citing cases). Therefore, when considering the below factors, the

courts apply a “strong presumption” in favor of finding a settlement to be fair. Dail v. George A.

Arab, Inc., 391 F. Supp. 2d 1142, 1145-46 (M.D. Fla. 2005) (citing Cotton v. Hinton, 559 F.2d

1326, 1331 (5th Cir. 1977)). Accord, Sweet v. General Tire & Rubber Co., 1982 WL 278, *5

(N.D. Ohio Mar. 17, 1982).

               1.      The Seven-Factor Standard Is Satisfied

        The Sixth Circuit uses seven factors to evaluate class action settlements:

        (1) the risk of fraud or collusion; (2) the complexity, expense and likely duration
        of the litigation; (3) the amount of discovery engaged in by the parties; (4) the
        likelihood of success on the merits; (5) the opinions of class counsel and class
        representatives; (6) the reaction of absent class members; and (7) the public
        interest.

UAW v. General Motors Corp., 497 F.3d 615, 626 (6th Cir. 2007) (citing Granada Invs., Inc. v.

DWG Corp., 962 F.2d 1203, 1205 (6th Cir.1992); Williams v. Vukovich, 720 F.2d 909, 922-23

(6th Cir.1983)), quoted in Crawford, 2008 WL 4724499 at *3. As discussed in detail above, the

seven-factor standard supports approval of the Settlement.

        On the basis of these factors, as well as all of the other factors discussed above, the Court

should conclude that the Settlement is fair, reasonable, and adequate, and grant preliminary and

later final approval under Rule 23(e).

 IV.    CONCLUSION

        For the foregoing reasons, the Parties respectfully request that this Court enter the

Proposed Order, attached to hereto as Exhibit 4:



                                                 14
11976381.1
Case: 2:20-cv-01273-ALM-KAJ Doc #: 16-1 Filed: 07/29/20 Page: 15 of 15 PAGEID #: 60




        1. Approving the Parties’ settlement of the collective claims brought by the Class

             Members pursuant to FLSA;

        2. Preliminarily approving the Parties’ settlement of the class action claims brought by

             the Class Members pursuant to Fed. R. Civ. P. 23(e), and approving the distribution

             to Class Members of the Notice of Proposed Settlement of Class Action and Fairness

             Hearing;

        3. Designating Hans A. Nilges, Jeffrey J. Moyle, and Shannon M. Draher of Nilges

             Draher LLC as Class Counsel, and preliminarily approving their request for

             attorneys’ fees and costs; and

        4. Preliminarily approving the service payment for Plaintiff Elizabeth Borders.



                                       Respectfully submitted,



     /s/ Jeffrey J. Moyle                                /s/ Kara D. Williams (with permission)
     Jeffrey J. Moyle (0084854)                          Kara D. Williams (0084245)
     NILGES DRAHER LLC                                   Steven E. Seasly (0070536)
     614 West Superior Ave., Ste. 1148                   HAHN LOESER + PARKS LLP
     Cleveland, OH 44113                                 200 Public Square, Suite 2800
     Phone: (216) 230-2955                               Cleveland, Ohio 44114-2316
     Email: jmoyle@ohlaborlaw.com                        Phone: 216.621.0150
                                                         Email: kwilliams@hahnlaw.com
     Hans A. Nilges (0076017)                            Email: sseasly@hahnlaw.com
     Shannon M. Draher (0074304)
     7266 Portage Street, N.W., Suite D                  Counsel for Defendant
     Massillon, OH 44646
     Phone: (330) 470-4428
     Email: hans@ohlaborlaw.com
     Email: sdraher@ohlaborlaw.com

     Counsel for Plaintiff




                                                 15
11976381.1
